Citation Nr: 1221832	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back disability, specifically, for low back pain with arthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1983 to April 1986 and from May 1988 to May 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran has not had a VA compensation examination since April 2008, so for more than 4 years.  The most recent medical records in the file, from the VA Medical Center (VAMC) in Memphis, Tennessee, date only to August 2008, and the Veteran's private chiropractic and medical records only to June 2008, so only to slightly more recently.  Although a records search on Virtual VA reveals that he has also filed a claim for a compensable rating for his knee disability, no new medical records have been associated with his claims file pertaining to his low back disability.  He therefore needs to be reexamined to reassess the severity of this disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Where, as here, the available evidence is too old for a proper evaluation of a disability, including insofar as assessing its current severity, VA's duty to assist includes providing the Veteran a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  See, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if no additional medical evidence adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, this claim is REMANDED for the following additional development and consideration: 

1.  Contact the Veteran and ask that he identify all additional sources of treatment for his low back disability since 2008, whether from VA or privately.  Obtain all identified records.  If the records identified are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Appropriately notify the Veteran of any inability to obtain any identified records.  38 C.F.R. § (e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of his low back disability.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.  His lay statements regarding the severity of his symptomatology must also be considered and discussed.

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand. 

When reassessing the severity of the low back disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  

These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison. 

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated. 

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the lumbar spine is subject to prolonged, repetitive motion over a period of time. And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


